                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.:       2:19-cv-05696-RAO                                  Date: July 30, 2019
Title:          Brian Whitaker v. Century City Medical Plaza Land Co., Inc. et al



Present:           The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

            Donnamarie Luengo                                            N/A
              Deputy Clerk                                      Court Reporter / Recorder

     Attorneys Present for Plaintiff(s):                   Attorneys Present for Defendant(s):

                       N/A                                                 N/A

Proceedings:             (In Chambers) ORDER TO SHOW CAUSE

        This action was filed on June 30, 2019 by Brian Whitaker (“Plaintiff) against Century
City Medical Plaza Land Co., Inc. et al (“Defendant”). To date, Plaintiff has not filed a proof of
service of the Summons and Complaint. Defendant has not yet appeared in the action.

        The Court, on its own motion, orders Plaintiff to show cause in writing no later than
August 13, 2019 why this action should not be dismissed for lack of prosecution and for failure
to comply with Rule 4(m) of the Federal Rules of Civil Procedure. Failure to file a timely
response to this Order may result in dismissal of the action. If Plaintiff does not intend to proceed
with this action, Plaintiff may voluntarily dismiss the case pursuant to Federal Rule of Civil
Procedure 41(a) by filing form CV-009, which can be found on the Central District of
California’s webpage: www.cacd.uscourts.gov.

       IT IS SO ORDERED.




                                                                                             :
                                                                Initials of Preparer         dl




CV-90 (05/15)                       CIVIL MINUTES - GENERAL                                Page 1 of 1
